Citation Nr: 1631761	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, to include as secondary to a service-connected left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for costochondritis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

5.  Whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia.

6.  Entitlement to service connection for major depressive disorder, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a seizure disorder.

8.  Entitlement to service connection for elevated creatinine phosphokinase (CPK).

9.  Entitlement to service connection for hypercholesterolemia, to include as secondary to a service-connected disability.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a disability manifested by skin rashes.

12.  Entitlement to service connection for a right hip disability.

13.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1989 to December 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Nashville, Tennessee RO.  In March 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  He also requested, and was granted, a 60 day abeyance period for the submission of additional evidence; additional evidence was received.

The issues of service connection for major depressive disorder, a seizure disorder, and a right knee disability (on de novo review) are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Unappealed July 2006 and December 2006 rating decisions denied (confirmed the denial of) service connection for a right knee disability, based essentially on finding that such disability was not shown.

2.  Evidence received since the December 2006 rating decision includes records that show treatment for a chronic right knee disability; relates to the unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating such claim.

3.  Unappealed July 2006, December 2006, and March 2007 rating decisions denied the Veteran service connection for a back disability based essentially on a finding that such disability was not shown to be related to the Veteran's service or to have been caused or aggravated by his service connected left knee disability; an unappealed May 2009 rating decision declined to reopen such claim.

4.  Evidence received since the May 2009 rating decision is cumulative and/or does not tend to relate a back disability to the Veteran's service or to a service-connected disability; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability; and does not raise a reasonable possibility of substantiating such claim.

5.  An unappealed March 1994 rating decision denied the Veteran service connection for upper chest pain based essentially on a finding that, while his STRs show treatment for costochondritis, it was an acute problem that resolved with treatment, and that such current disability was not shown.   

6.  Evidence received since the March 1994 rating decision is cumulative or does not tend to show that the Veteran has a costochondritis disability that is related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for costochondritis, and does not raise a reasonable possibility of substantiating such claim.

7.  An unappealed May 2009 rating decision denied the Veteran service connection for PTSD based essentially on findings that there was no credible corroborating evidence of a stressor event in service stressor and no diagnosis of PTSD.   

8.  Evidence received since the May 2009 rating decision is cumulative or does not tend to relate a current diagnosis of PTSD to a corroborated stressor event in service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and does not raise a reasonable possibility of substantiating such claim.

9.  An unappealed May 2009 rating decision denied the Veteran service connection for fibromyalgia based essentially on a finding that there was no evidence that any such disability is etiologically related to his service.   

10.  Evidence received since the May 2009 rating decision is either cumulative or does not tend to relate fibromyalgia to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for fibromyalgia, and does not raise a reasonable possibility of substantiating such claim.

11.  Elevated CPK and hypercholesterolemia are of themselves abnormal laboratory findings, and not compensable disabilities; an underlying, service-related disability for the elevated CPK or hypercholesterolemia is not identified.

12.  Hypertension was not manifested during the Veteran's active duty service or within a year following his discharge from service, and is not shown to be related to his service.

13.  During service the Veteran was treated for an acute skin rash that resolved; a current chronic skin rash disability is not shown.

14.  A current chronic disability of either hip is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received, and the claim of service connection for a back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2015).

3.  New and material evidence has not been received, and the claim of service connection for upper chest pain/costochondritis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2015).

4.  New and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2015).
5.  New and material evidence has not been received, and the claim of service connection for fibromyalgia may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2015).

6.  Service connection for elevated CPK is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

7.  Service connection for hypercholesterolemia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

8.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

9.  Service connection for a disability manifested by skin rash is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

10.  Service connection for right and/or left hip disabilities is not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by June 2010, July 2010, and October 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

During the March 2016 videoconference Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence that current claimed disabilities are related to service; new and material evidence to reopen the previously denied claims); his testimony reflects that he is aware of what is needed to substantiate the claims.
Inasmuch as this decision grants in full the portion of the claim regarding a right knee disability that is being decided, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

The Veteran's service treatment records (STRs), service personnel records (SPRs), and pertinent postservice treatment records have been secured.  In a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Regarding the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claims seeking service connection for hypertension, hypercholesterolemia, elevated CPK levels, skin rashes, and bilateral hip disabilities, the low threshold of McLendon has not been met as there is no credible competent evidence relating current hypertension to the Veteran's active duty service, hypercholesterolemia and elevated CPK are not compensable disabilities; and there is no current diagnosis of chronic disabilities of the skin or right or left hips.  Therefore, VA examinations to secure nexus opinions in these matters are not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right knee disability

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A July 2006 rating decision denied the Veteran service connection for a right knee condition, based essentially on findings that the STRs show an acute injury to the right knee on two occasions in service that was treated and resolved, and there was no objective evidence showing current disability or chronic residuals that occurred in service or was caused by service.  A December 2006 rating decision denied the Veteran service connection for a right knee condition (as secondary to left knee condition) because the evidence of record failed to show a chronic right knee.  He was informed of, and did not appeal, those decisions, or submit new and material evidence within a year following the December 2006 decision, and that decision is final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the December 2006 rating decision included the Veteran's STRs, postservice VA treatment records, and the Veteran's statements.

Evidence received since the December 2006 rating decision includes VA and private treatment records through 2016, and statements and testimony from the Veteran and his spouse.

The evidence received since the December 2006 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right knee disability (a chronic diagnosed condition is shown by the postservice medical evidence).  Specifically, on November 2010 VA treatment, he reported bilateral knee pain.  In May 2013, he was issued bilateral knee braces for pain and weakness.  On December 2015 VA treatment, it was noted that the right knee had undergone scope and lateral release; the impression was bilateral chondromalacia.  On February 2016 VA treatment, the assessment was bilateral knee patellofemoral syndrome, chondromalacia.  At the March 2016 Board hearing, he testified that he receives treatment for disabilities of both knees consisting of injections and Oxycodone.  He testified that his treatment providers have told him that his left knee disability is causing injury to the right knee.

The additional evidence received shows a chronic right knee disability and suggests that it may be secondary to a service-connected left knee disability.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, the Board finds that the evidence is both new and material, and that the claim of service connection for a right knee disability must be reopened.  De novo consideration of the claim is addressed in the remand below.

Back disability

A July 2006 rating decision denied the Veteran service connection for a back condition based essentially on a finding that such disability was not shown to be related to the Veteran's service.

A December 2006 rating decision denied service connection for a back condition as secondary to left knee condition essentially because the evidence did not show an etiological relationship between a back disability and a service-connected left knee.

Subsequent unappealed rating decisions, most recently May 2009 continued the denial.  New and material evidence was not received within a year following the May 2009 decision.

The evidence of record at the time of the May 2009 rating decision included the Veteran's STRs, VA and private treatment records, and lay statements from the Veteran.

The Veteran's STRs show that in June 1990 he was treated for mechanical back pain resulting from lifting 70 pounds; the diagnosis was acute strain.  The subsequent STRs are silent for any complaint, finding, treatment, or diagnosis regarding the back.  [The record does not include a service separation examination report.].

Postservice treatment records are silent regarding back symptoms until September 2003, when the Veteran was seen for cervical and thoracic spine pain following a motor vehicle accident.  X-ray results of the thoracic spine were normal.  He took two months off from work and exacerbated his neck and back pain upon returning to work in December 2003, and he was treated with physical therapy.  In August 2005, he was treated for herniated nucleus pulposus sustained in a motor vehicle accident at the beginning of that month.

Evidence received since the May 2009 rating decision includes VA and private treatment records, and lay statements and testimony from the Veteran and his spouse.

On February 2011 VA treatment, the Veteran complained of back pain that radiated to his right hip for several weeks; lumbar spine X-ray results showed degenerative disc disease at L4-5.  March 2011 lumbar spine MRI results showed mild spinal stenosis at L5-S1 with degenerative changes.  Subsequent treatment records reflect treatment for low back pain.  In May 2014, he fell off a ladder and injured his back and left leg.  November 2014 chest X-ray results showed mild multilevel degenerative changes of the thoracic spine.

In July 2015, the Veteran submitted radiology reports from January 1994 including a cervical spine X-ray showing a questionable abnormality at C7-T1; further evaluation was recommended.  Follow-up cervical spine X-rays taken later that month were normal; the radiologist opined that the alignment appeared to remain normal, and there was no evidence of a compression deformity; specifically, the C7-T1 level appeared to be intact.

At the March 2016 Board hearing, the Veteran testified that he sought private treatment for his back within a few months following separation from service, in January 1994.  He testified that he was told at that time that he had a 5 centimeter space in his lower back which was related to falling off a scaffolding in service.

Additional VA and private treatment records note treatment for chronic back pain, but do not relate a back disability to the Veteran's service or to a service-connected disability.

Because service connection for a back disability was previously denied based on a finding that such disability was unrelated to the Veteran's service or to a service-connected disability, for evidence to be new and material in this matter, it would have to pertain to that unestablished fact, i.e., tend to show that the Veteran's back disability is related to his service or to a service-connected disability.

The Veteran's additional lay statements and testimony describing treatment after separation are cumulative, and not new, evidence.  His reports of continuing complaints postservice likewise are also cumulative and not new evidence.  To the extent that he may be seeking to relate his current back disability to a remote incident in service, to treatment after service, or to his service-connected disabilities by his own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

In summary, the evidence received since May 2009 pertaining to the Veteran's back disability is cumulative and duplicate, and is not new evidence that tends to support that such disability is related to his service or his service-connected disabilities.  Therefore, the Board must find that the additional evidence received since May 2009 is not material evidence that addresses the unestablished facts necessary to substantiate the claim of service connection for a back disability, i.e., nexus of the disability to service or a service-connected disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim of service connection for a back disability may not be reopened.

Costochondritis

An unappealed March 1994 rating decision denied the Veteran service connection for upper chest pain based essentially on a finding that, while his STRs show he was treated for costochondritis, it was acute and had resolved with treatment, and was not noted later in service.  New and material evidence was not received within the following year.

The evidence of record at the time of the March 1994 rating decision included the Veteran's STRs, VA and private treatment records, and lay statements from the Veteran.

The Veteran's STRs include one complaint of right sided chest pain that was diagnosed as costochondritis.  The subsequent STRs are silent for any complaints, findings, treatment or diagnosis of costochondritis.  A January 1994 chest X-ray was normal.

Evidence received since the March 1994 rating decision includes VA and private treatment records, and lay statements and testimony from the Veteran and his spouse.

Treatment records from Methodist Hospitals of Memphis show that the Veteran was hospitalized for 5 days in March 1999 with chest pain and shortness of breath.  The impressions on physical examination included congestive heart failure, rule out associated cardiomyopathy in a young male with no history of heart disease in the past; rule-out associated carbon monoxide overexposure; hypertension; consider myocardial ischemia; and consider sarcoidosis.  Chest X-ray results showed the heart was upper normal in size.  There was some crowding of the perihilar and lower lobe lung markings which may have been due to poor inspiratory effort.  Early interstitial infiltrates could not be entirely excluded.  Follow up studies with better inspiratory effort were suggested to be helpful if clinically indicated.  The upper lung fields were clear.  The discharge summary noted that the Veteran underwent cardiac catheterization because of shortness of breath and assessment of pulmonary hypertension; the coronary arteriogram showed normal coronary arteries, and left ventricular function was normal.  The diagnoses at the time of discharge included significant coronary artery disease ruled out, and asthma and exacerbation, and he was started on a Flovent inhaler.

On October 2003 VA treatment, an exercise tolerance test was negative for exercise induced myocardial ischemia.  On May 2005 VA treatment, the Veteran reported chest pain for two weeks that was non-radiating and constant and increased with activity; the diagnosis was atypical chest pain with shortness of breath.  A September 2005 dobutamine echocardiogram was clinically negative for stress induced myocardial ischemia.  June 2008 chest X-rays did not show any acute cardiac or pulmonary abnormality.

At the March 2016 hearing before the Board, the Veteran testified that he first experienced chest pain in 1995 but was not treated for them until about 2000.

Additional VA and private treatment records note a history of costochondritis and atypical chest pain but they do not relate a chronic disability to the Veteran's service.

Because service connection for upper chest pain was previously denied based on a finding that no underlying chronic disability was shown, for evidence to be new and material in this matter, it would have to pertain to that unestablished fact, i.e., tend to show that the Veteran has a chronic disability manifested by upper chest pain that is related to his service.

The Veteran's additional lay statements and testimony describing treatment after separation are cumulative, and not new, evidence.  His reports of continuing complaints postservice likewise are also cumulative and not new evidence.  To the extent that he may be seeking to establish he has costochondritis or other disability manifested by upper chest pain to a remote incident in service or to treatment after service by his own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

In summary, the evidence received since March 1994 pertaining to the Veteran's upper chest pain complaints/costochondritis is cumulative and duplicate, and is not new evidence that tends to support that he has such disability or that any such disability may be related to his service.  Therefore, the Board must find that the additional evidence received since March 1994 does not address the unestablished facts necessary to substantiate the claim of service connection for upper chest pain/costochondritis; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim of service connection for upper chest pain/costochondritis may not be reopened.

PTSD 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed stressor in service.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

A May 2009 rating decision denied the Veteran service connection for PTSD based essentially on findings that there was no credible supporting  evidence of a stressor event in service, and no current diagnosis of PTSD.  New and material evidence was not received within the following year.

The evidence of record at the time of the May 2009 rating decision included the Veteran's STRs, service personnel records, VA and private treatment records, and lay statements from the Veteran.

The Veteran's STRs reflect that he was hospitalized for five days in March 1991 following an overdose of prescribed medication.  The assessment was probable depression following a possible suicide attempt; no medication was prescribed and there was no follow-up treatment or evaluation.  The STRs are silent for complaints, findings, treatment, or diagnosis related to PTSD.  

On October 2005 VA treatment, the diagnoses included dysthymic disorder, rule-out panic disorder, and rule-out PTSD.  

In a December 2008 stressor statement, the Veteran asserted that he was stationed in Kuwait in May 1991 and encountered stressors including watching fellow soldiers get run over by tanks, being on grave detail, having a missile shot at the tank he was repairing, and seeing a child trapped under a fallen wall.

In a February 2009 stressor statement, the Veteran stated that he was assigned to the 588th maintenance company in Giessen Germany in February 1991 where he was responsible for aiding injured troops, repairing tanks, keeping track of supplies, and performing grave detail for deceased troops.  He stated that in March 1991 he was sent to forward support to help with repairing disabled wheel and track vehicles, and he saw a soldier run over by a M98 recovery vehicle, a missile attack on an Air Force barracks, and the suicide of a sergeant.  He stated that he returned to Germany in April 1991 and was later found in his room by his squad leader after having attempted to commit suicide by taking prescription medication, and hospitalized for five days.  He stated that after he was released from the hospital, there was an incident of a soldier stealing a gun and threatening fellow soldiers, resulting in a several day lockdown.

The Veteran's service personnel records show that his only foreign service was in Germany.

The claims file includes a March 2009 memorandum with a formal finding of a lack of information required to corroborate stressors associated with a claim of service connection for PTSD.

Evidence received since the May 2009 rating decision includes VA and private treatment records, and lay statements and testimony from the Veteran and his spouse.

The claims file includes an August 2010 memorandum with a formal finding of a lack of information required to corroborate stressors associated with a claim of service connection for PTSD.

An August 2010 rating decision reopened and denied the claim of service connection for PTSD, based essentially on findings that there was no verified stressor event in service, and no diagnosis of PTSD.  (In October 2010 the Veteran requested reconsideration of that determination.).

On November 2012 VA examination, the Veteran reported that while he was stationed in Germany, he was ordered to go to Southwest Asia to assist with vehicle repair as, because of the high sand volume, vehicles were rapidly breaking down.  He reported that he served in Kuwait for approximately two months.  He reported being sent out on detail while in Kuwait, experiencing incoming mortar attacks, and once seeing a missile hit a wall and killing a small child.  Following a mental status examination, the examiner noted that the Veteran reported some vague symptoms of PTSD such as poor sleep and unwanted thoughts related to his military service and social discomfort, but the examiner opined that such symptoms overlap with mood disorders, such as depression not otherwise specified, as well as his physical conditions and his symptom report did not support a separate diagnosis of PTSD.  The examiner noted that PTSD was not the focus of the examination.

In March 2013, the Veteran was referred to the PTSD clinic and seen for assessment in April and May 2013.  He was found to be subthreshold for PTSD with symptoms of depression because he did not endorse the full range of PTSD symptoms secondary to traumatic exposure.  The evaluating treatment provider found that the Veteran did not meet the full criteria for a diagnosis of PTSD, and opined that his significant difficulties appeared more attributable to depression.

At the March 2016 hearing before the Board hearing, the Veteran testified that he has received treatment for PTSD symptoms due to being exposed to live fire exercises and shooting while he worked on tanks in Germany.  He testified that when he was stationed at Fort Sill, Oklahoma, he was involved in a shootout in which his life was threatened and four people were shot.

In a May 2016 letter, a treating VA psychiatrist stated that the Veteran had contacted her several times requesting that she comment on whether he has PTSD.  The psychiatrist stated that the Veteran does not meet the full criteria for PTSD; in reviewing his chart, all previous mental health providers and psychiatrists have stated that he does not have PTSD.  

Additional VA treatment records note rule-out diagnoses of PTSD and mental health treatment but they do not include substantiated medical findings or a clinically correlated diagnosis of PTSD related to the Veteran's service.

Because service connection for PTSD was previously denied based on findings that there was no credible evidence of a stressor in service and no diagnosis of PTSD, for evidence to be new and material in this matter, it would have to pertain to those unestablished facts, i.e., tend to show that the Veteran has a diagnosis of PTSD related to a stressor event in service corroborated by credible supporting evidence.  

While the Veteran has since presented new allegations of stressor events in service, none has been found credible.  Furthermore, no examiner has assigned him a diagnosis of PTSD.  Consequently, the evidence received since May 2009 pertaining to PTSD is cumulative and duplicate, and not new and material.  It does not relate positively to unestablished facts necessary to substantiate the claim of service connection for PTSD; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim of service connection for PTSD may not be reopened.

Fibromyalgia

A May 2009 rating decision denied the Veteran service connection for fibromyalgia, based essentially on a finding that there was no evidence that such disability was related to his service.  New and material evidence was not received within the following year.

The evidence of record at the time of the May 2009 rating decision included the Veteran's STRs, VA and private treatment records, and lay statements from the Veteran.

The Veteran's STRs are silent for any complaint, finding, treatment, or diagnosis of fibromyalgia.  .

Postservice treatment records show that the earliest diagnosis of fibromyalgia was on January 2007 VA treatment, when the diagnoses included possible fibromyalgia following a rheumatology workup.  Subsequent treatment records show treatment for a diagnosis of fibromyalgia.

Evidence received since the May 2009 rating decision includes VA and private treatment records, and lay statements and testimony from the Veteran and his spouse.

At the March 2016 hearing before the Board, the Veteran testified that he had fibromyalgia diagnosed in 2004.  He testified that he was treated numerous times in service for flu-like symptoms which the treatment providers could not identify.

Additional VA treatment records through 2016 show continuing treatment for fibromyalgia but they do not relate such disability to the Veteran's service.

Because service connection for fibromyalgia was previously denied based on a finding that such disability was unrelated to the Veteran's service, for evidence to be new and material in this matter, it would have to pertain to that unestablished fact, i.e., tend to show that the Veteran's fibromyalgia is related to his service.
The Veteran's additional lay statements and testimony describing treatment after separation are cumulative, and not new, evidence.  His reports of continuing complaints postservice likewise are also cumulative and not new evidence.  To the extent that he may be seeking to relate his current fibromyalgia to his service or to treatment after service by his own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

In summary, the evidence received since May 2009 pertaining to the Veteran's fibromyalgia is cumulative and duplicate, and is not new evidence that tends to support that such disability is related to his service.  Therefore, the Board must find that the additional evidence received since May 2009 does not address the unestablished facts necessary to substantiate the claim of service connection for fibromyalgia; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim of service connection for fibromyalgia may not be reopened.

Elevated CPK and hypercholesterolemia

The Veteran generally contends that he merits service connection for elevated CPK and hypercholesterolemia because they were first manifested in service.  His STRs are silent for findings, treatment, or diagnosis of elevated CPK levels or hypercholesterolemia.

Postservice treatment records show that elevated CPK and hypercholesterolemia were each first noted several years after the Veteran's separation from service, and he continues to be monitored for both.

At the March 2016 hearing, the Veteran testified that he was first noted to have elevated CPK levels in 2004 but he had high levels in the 900s while he was in service as well.  He testified that he receives medication to treat the elevated CPK level.  He testified that he has been told that his seizures and skin rashes could be a result of high CPK levels.  He testified that he was first found to have high cholesterol when he was in the military.  He testified that doctors told him that his high cholesterol may have been related to his inability to exercise due to his disabilities of the left knee and other joints.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom (to include abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran's elevated CPK and hypercholesterolemia represent only laboratory findings, and not are not disabilities for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The record does not identify or suggest (and the Veteran has not alleged) an underlying disease to which either the elevated CPK or hypercholesterolemia may be related. 

As neither elevated CPK nor hypercholesterolemia is of itself a "disability" for VA compensation benefits purposes, i.e., not a "service-connectable" disability entity, the Veteran has not presented valid claims of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claims of service connection for elevated CPK and hypercholesterolemia must be denied.

Hypertension

Certain chronic disabilities, such as hypertension, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends he had hypertension diagnosed in service.  His STRs are silent for complaints, findings, treatment or diagnosis of hypertension.  In August 1990, he reported chest wall pain which he believed was due to high blood pressure; his blood pressure reading then was 130/88.  All blood pressure readings during the Veteran's service were within normal limits.  No service separation examination is available for review.

Postservice treatment records show that the Veteran's medical treatment for hypertension began in approximately 2003, when the assessment was essential hypertension, stable.  On January 2004 VA treatment, he was found to have borderline high diastolic blood pressure and dietary control was advised.  On December 2007 VA treatment, high blood pressure was noted, and medication for hypertension was prescribed.  Additional treatment records through 2016 further document the Veteran's hypertension without otherwise presenting any pertinent etiological information or further detail concerning pertinent history. 

At the March 2016 hearing before the Board, the Veteran testified that his hypertension was first diagnosed after service, during VA treatment in Memphis.  He claimed that there is a relationship between his high cholesterol and hypertension.

It is not shown that during service or within one year following separation the Veteran blood pressure readings elevated sufficiently to establish a diagnosis of hypertension (under the guidelines in 38 C.F.R. § 4.104, Code 7101, Note (1)).  Regarding his earlier assertions that hypertension was diagnosed in service, this is inconsistent with his hearing testimony and contemporaneous clinical data.  

The overall record shows that hypertension was diagnosed 10 years or slightly longer after the Veteran's separation from service, and is not shown to be related to his service.  The preponderance of the evidence is against the claim os service connection for hypertension.  Accordingly, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A § 5107.

Skin rashes

The Veteran contends that he has a current skin rash disability that is related to his service.  His STRs show that in April 1992 he received treatment for a rash all over his body; urticaria was diagnosed, and Benadryl was prescribed.  In May 1992, he reported that the rash had not improved; he was referred for a dermatology consult. There is no record of such consult in his STRs.  Subsequent STRs are silent for complaints, findings, treatment or diagnosis of a skin disability.

On March 2007 VA treatment, the Veteran was treated for a nonpruritic rash on his arms, mainly the right arm, over the previous few days.  The impression was questionable contact dermatitis which was treated with a cream.  Postservice treatment records through 2016 are otherwise silent for any skin complaints, findings, treatment, or diagnosis, and the Veteran consistently denied having lesions or rashes on evaluation for other disabilities.

At the March 2016 hearing before the Board, the Veteran testified that he first started seeing rashes on his body when he was stationed in Germany.  He testified that he worked on tanks returning from Desert Storm, cleaning out the fuel filters, and he was later told that the gas was contaminated.  He testified that there was no current diagnosis of a skin disability but he was told that the rashes appear when his CPK levels go up, and go away when his CPK levels go down.  He testified that his skin rash disability was first evidenced in service by findings of elevated CPK.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a disability manifested by skin rashes.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis of, or treatment for, a chronic skin disability.  The Veteran has not identified any medical professional who has assigned him a diagnosis of a skin rash disability, or who provides him treatment for such disability.  Indeed, at the March 2016 hearing he acknowledged that he did not have a current diagnosis of a skin disability.  Accordingly, he has not presented a valid claim of service connection for a skin rash disability, and the appeal in this matter must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


Right and left hip disabilities

The Veteran contends that he has disabilities of both hips.  His STRs are silent for complaints, findings, treatment or diagnosis regarding either hip.  .

On February 2011 VA treatment, the Veteran complained of back pain that radiated to his right hip.  The postservice treatment records are otherwise silent for any complaints, findings, treatment, or diagnosis regarding either hip.

At the March 2016 hearing, the Veteran testified that his treatment providers have indicated to him that his hip disabilities are related to his service-connected left knee disability impacting on his gait and weight bearing.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a bilateral hip disability.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis of, or treatment for, a chronic hip disability in service or at any time thereafter.  The Veteran has not identified any medical professional who has diagnosed a disability of either hip, or who provides him treatment for such disability.  Notably, pain of itself, without underlying pathology, is not a compensable disability.  Accordingly, the Veteran has not presented a valid claim of service connection for a bilateral hip disability, and his appeal in these matters must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.

The appeals to reopen claims of service connection for a back disability, upper chest pain/costochondritis, PTSD, and fibromyalgia are denied.

Service connection for elevated CPK, hypercholesterolemia, hypertension, a disability manifested by skin rashes, and right and left hip disabilities is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims of service connection for pyloric ulcer and a cervical spine disability.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

The Veteran contends that his right knee disability is related (secondary) to his service-connected left knee disability.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

Given the medical evidence which shows a diagnosis of a right knee disability, the lay statements by the Veteran that he has experienced continuous symptoms since service, and his testimony that treatment providers have told him that his service-connected left knee disability is causing injury to the right knee, the "low threshold" standard [for when an examination is necessary] endorsed in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  The questions presented here (whether the record supports the Veteran's allegations of continuous right knee symptoms, whether a right knee disability was incurred in service, and whether a right knee disability was caused or aggravated by service-connected disability) are medical questions, and an examination to secure opinions that address these questions is necessary.

Regarding service connection for major depressive disorder and seizure disorder, the Veteran testified that during service in 1991 or 1992 he was hospitalized for five days for depression, at Rhein-Main Air Force base in Frankfurt, Germany.  He also testified that he began having seizures while he was in service; he testified that he had a seizure when he was picked up to be taken to the hospital in Frankfurt.  A review of the record does not reveal that a specific search for records of the reported hospitalization in service has been conducted.  VA's duty to assist mandates development for the records.

Finally, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities remaining at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an exhaustive search to locate and secure for the record any additional service treatment records (specifically any records of the Veteran's reported hospital treatment at the Rhein-Main Air Force Base hospital in Frankfurt) in 1991/1992.  If no additional records are found, the scope of the search must be noted in the record.

2.  The AOJ should secure for the record copies of the complete outstanding clinical records of all VA evaluations and treatment the Veteran has received for the disabilities remaining on appeal.  The AOJ should review the records received, and arrange for any further development suggested by the information therein.  

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his right knee disability, and specifically whether or not it is related (was caused or aggravated by) his service-connected left knee disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any current right knee disability.  

(b) Is it at least as likely as not (a 50% or greater probability) that the diagnosed right knee disability was incurred or aggravated during the Veteran's active duty service?  The opinion must specifically include comment as to whether the disability picture presented is consistent with the Veteran's accounts that manifestations first appeared in service, and have persisted ever since.  

(c) If the diagnosed right knee disability is determined not to have been incurred or aggravated in service, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by (increased in severity due to) the Veteran's service-connected left knee disability?  [The opinion must address aggravation.]

If the opinion is to the effect that service-connected disability did not cause, but aggravated, the diagnosed right knee disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) resulting from such aggravation.  

If the opinion is to the effect that the Veteran's diagnosed right knee disability was not caused or aggravated by his service or by a service-connected disability, please identify the etiology considered more likely.
  
The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

4.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the remaining claims (major depressive disorder to include under a secondary service connection theory of entitlement).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


